Amendment No. 3

to the Senior Secured Convertible Promissory Note

original due date February 13, 2006

 

This Amendment No. 3 (“Amendment”) is hereby made between FinancialContent
Services, Inc. (“Maker”), and Jade Special Strategy, LLC (“Holder”) (hereinafter
Maker and Holder each a “Party” and collectively “Parties”).

 

WHEREAS, Maker was unable to pay the Senior Secured Convertible Promissory Note
( the “Note”) in full by December 31, 2007;

 

WHEREAS, Maker had previously agreed to increase the principal of the Note by
$75,000;

 

WHEREAS, Maker had previously agreed to a one-time penalty of less than $50,000
to be determined no later than February 29, 2008;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree to modify the terms and conditions of the Note as
follows:

 

 

1)

Holder agrees to waive the one-time penalty;

 

2)

Maker agrees to increase the principal of the Note by $10,000 if the Note is not
paid in full by March 15, 2008.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date indicated below.

 

FinancialContent, Inc.

Jade Special Strategy, LLC

 

By:

/s/____________________

By:

/s/_______________________

 

Name: Wing Yu

Name: David Propis

 

Title: Chief Executive Officer

Title: Manager

 

Date: February 22, 2008

Date: February 26, 2008

 

 

 

 

 